DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. In response to Examiner's communication of September 21, 2022, Applicant, on November 9, 2022, amended claims 1-3, 7-9, 13, 14, 16-18, 21, 24, & 25. Claims 1-25 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2022 has been entered.
 



Response to Amendment
Applicant's amendments are sufficient to overcome the 35 USC 112, first paragraph, rejections set forth in the previous action. Therefore, these rejections are withdrawn.
Applicant's amendments are sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are withdrawn.
Applicant's amendments render moot the 103 rejections set forth in the previous action in view of new grounds for rejection under 35 USC 103 necessitated by Applicant’s amendment. Therefore, these new grounds for rejection under 35 USC 103 are set forth below.


Response to Arguments  - 35 USC § 112
Applicant’s arguments regarding the 35 USC 112, first paragraph, rejections have been fully considered, and they are not persuasive. Therefore, the 35 USC 112, first paragraph, rejections are withdrawn.


Response to Arguments  - 35 USC § 101
Applicant’s arguments regarding the 35 USC 101 rejections have been fully considered, and they are not persuasive; therefore, the 35 USC 101 rejections are withdrawn.


Examiner submits that the amendments are sufficient to overcome the 35 USC 101 rejections of claims 1-12 for being directed to signal per se in view of the amendment of the preamble of claim 1 now reciting 
A computer program product for determining farm yields of farm fields in a geographical region that deliver crops to marketplaces in the geographical region, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith that are by a processor to cause operations, the operations comprising:

Further, Examiner submits that the additional elements recited in claims 1, 9, 13, 18, & 21, when viewed as a whole, integrate any recited abstract idea into a practical application under the second prong of Step 2A (see 84 Fed. Reg. 54-55, available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), because, when viewed as an ordered combination, the specifically recited combination of additional elements applies any alleged abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. These specifically recited additional elements sufficient to integrate any abstract idea into a practical application that are beyond generally linking the abstract idea to a particular technological environment include, at least, the following additional elements recited in claim 1, and similarly claims 9, 13, 18, & 21:
A computer program product …, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith that when executed cause operations, the operations comprising:
…
processing, by a farm size analyzer, a satellite image of the geographical region to determine boundaries and sizes of farm fields in the geographical region;
processing remote sensed data gathered from measuring how crops reflect light at specific frequencies conditions in the geographical region … in the farm fields determined from the satellite image;
…
storing in a storage the farm yields ….	


Accordingly, the 35 USC 101 rejections set forth in the previous action are withdrawn.
Response to Arguments - Prior Art
Applicant’s arguments regarding the prior art rejections have been fully considered, but they are not persuasive. Further, the arguments regarding the amended limitations are now moot in view of new grounds for rejections necessitated by Applicant’s amendments for the reasons set forth below.


	Applicant argues that Garg does not teach using the sizes of the farm fields to determine farm yield relationships of the farm fields as claimed because Garg discusses processing a satellite to determine a region of a farm for a loan application, not for the claimed use of determining farm yield relationships. Examiner respectfully disagrees.
	Applicant’s argument refers to the limitation reciting “determining farm yield relationships of the farm fields, wherein the farm yields for the farm fields in the farm yield relationships are determined from the crop health and growth stage and the sizes of the farm fields.” Contrary to Applicant’s argument, Examiner did not rely upon Garg to teach this limitation, but rather, Examiner cited to Bull as disclosing this argued feature, as detailed below in response to Applicant’s next argument.
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features , a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments require that all of the features disclosed by Bull detailed below are bodily incorporated in Garg and the entirety of the claim is taught entirely by a single reference. However, it is the combined teachings of Bull and Garg that teach the argued claim features. Moreover, as noted above, contrary to Applicant’s argument, Examiner does not rely upon Garg to teach the argued feature of determining farm yield relationships using the sizes of the farm fields, but rather, Examiner cites to Bull as disclosing determining farm yield relationships using the sizes of the farm fields for the reasons set forth below.


Applicant argues that the cited art does not disclose “determining farm yield relationships of the farm fields, wherein the farm yields for the farm fields in the relationships are determined from the crop health and growth stage and the sizes of the farm fields” because Bull concerns determining relative average yields of different hybrid seeds, not farm yield relationships of farm fields, Bull does not teach using sensed data of farm fields to determine relationships of farm yields for the farm fields from crop health and growth stage and the sizes of the farm fields, that is then used to determine constraints in an optimization, and instead, the cited sections of “Bull discusses determining certain information on yield values and relative maturity values to input into machine learning module to determine a probability score of a successful yield for a hybrid seed.” Examiner respectfully disagrees.
In Bull, at steps 720 and 725 the probability of success generation instructions 174 generate a dataset of success probability of achieving a successful yield relative to average yields of other hybrid seeds with based upon the dataset of hybrid seed properties with respect to the geo-locations associated with the target fields and predictor variables including the normalized yield values, relative maturity values (i.e. growth stage), crop rotations, tillage, weather observations, soil composition (i.e. health), and after filtering instep 1015 based on probability of success, at step 1020, the seed normalization instructions 172 generate a representative yield value for each hybrid seed in the subset of the hybrid seeds representing “the target success yield group generated at step 725” having a probability of success value greater than the target probability filtering threshold based on yield values from the historical agricultural data (i.e. determined from size) for each of the hybrid seeds. [0175]-[0176], [0183], [0196]-[0197], figs. 7 & 10. The received historical agricultural data about the target fields include geo-location information for the target fields and dimension and size information for each of the target fields, and planted acreage data (i.e. determined from size).
That is, determining this representative/estimated yield at the target field for hybrid seeds with a probability of success exceeding the target probability in Bull is a “yield relationships of the farm fields,” as claimed, determined based on the size (i.e. determined from size), relative maturity (i.e. determined from growth stage), and crop rotations, tillage, weather observations, soil composition (i.e. determined from health). Therefore, determining this representative/estimated yield at the target field for hybrid seeds with a probability of success exceeding the target probability based on the size (i.e. determined from size), relative maturity (i.e. determined from growth stage), and crop rotations, tillage, weather observations, soil composition (i.e. determined from health) discloses “determining farm yield relationships of the farm fields, wherein the farm yields for the farm fields in the relationships are determined from the crop health and growth stage and the sizes of the farm fields,” as claimed.

Moreover, as noted above, after filtering hybrid seeds based on probability and generating a representative and expected yield value for the filtered subset of the hybrid seeds (i.e. to determine constraints to optimize), at 1030, the optimization classification 186 generates an optimized dataset of target hybrid seeds from the subsets of one or more seeds (i.e. constraints to optimize) for planting on the target fields for the optimal yield output for the desired level of risks ([0183], [0196]-[0197], [0200], [0205], [0213]), and thus, contrary to Applicant’s assertion, this determined farm yield relationships discussed above is indeed “used to determine constraints in an optimization.”



Applicant argues that the cited art does not disclose “solving a constraint optimization problem based on the total arrival quantity constraint and comparative farm yield constraints to calculate the farm yields of the farm fields” because in the cited portions of Bull the “discussion of determining seeds having a high probability to produce a higher yield for planting on the target fields does not teach a constraint optimization problem based on total arrival quantity constraint (i.e., variables) and comparative farm yield constraints to calculate farm yields of farm fields.” Examiner respectfully disagrees.
After generating representative and expected yield for the field for each hybrid seed (i.e. based on the total arrival quantity constraint), filtering subset of hybrid seeds based on probability of success, and generating a representative and expected yield value for the filtered subset of the hybrid seeds (i.e. based on comparative farm yield constraints) ([0183], [0196]-[0197], [0200]), in 1030, the optimization classification 186 generates an optimized dataset of target hybrid seeds from the subsets of one or more seeds for planting on the target fields for the optimal yield output for the desired level of risks (i.e. solving a constraint optimization problem to calculate the farm yields of the farm fields). [0205], [0213]. 
That is, since the optimization classification 186 generates an optimized dataset of target hybrid seeds from the subsets of one or more seeds for planting on the target fields for the optimal yield output for the desired level of risks (i.e. solving a constraint optimization problem to calculate the farm yields of the farm fields) in Bull is based on the representative and expected yield for the field for each hybrid seed  (i.e. based on the total arrival quantity constraint), the filtered subset of hybrid seeds based on probability of success, and the representative and expected yield value for the filtered subset of the hybrid seeds  (i.e. based on comparative farm yield constraints), contrary to Applicant’s assertion, Bull does indeed disclose “solving a constraint optimization problem based on the total arrival quantity constraint and comparative farm yield constraints to calculate the farm yields of the farm fields,” as required by the claims.



With respect to Applicant’s remaining arguments regarding the amended limitations are now moot in view of new grounds for rejections necessitated by Applicant’s amendments for the reasons set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 5-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bull, et al. (US 20200005401 A1), hereinafter Bull, in view of Garg, et al. (US 20180330435 A1), hereinafter Garg, in further view of Hutchins (US 6366681 B1), hereinafter Hutchins.
Regarding claim 1, Bull discloses a computer program product for determining farm yields of farm fields in a geographical region that deliver crops to marketplaces in the geographical region, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith that are executed by a processor to cause operations, the operations comprising ([0088]-[0091], [0147]-[0158]): 
generating a total arrival quantity constraint for a marketplace comprising a function of a reported arrival of crops at a marketplace and an estimated arrival to the marketplace comprising a sum of farm yields for the farm fields ([0159]-[0162], [0166], fig. 7, at step 705, the agricultural intelligence computer system 130 receives agricultural data records from one or more fields for different hybrid seeds, including historical yield of harvests for each of the corn hybrids on each of the observed fields  (i.e. as a function of total arrival quantity of actual crops at a market place) over the past ten (or more) years (i.e. on a date), wherein the agricultural data records may include historical crop seed data and field specific data from sets of fields designated as target fields for planting newly selected crops and  sets of fields owned and operated by a grower for use by other growers, [0167]-[0170], [0197]-[0198], fig. 7, 10, at step 715, and step 1020, or one or more target fields, the hybrid seed normalization generates a representative yield value and an environmental classification for each of the specific hybrid seeds, wherein the representative yield value is an expected yield value for a specific hybrid seed if planted in the field (i.e. an estimated arrival of farm yields) based on the historical yield values and other agricultural data observed from past harvests   (i.e. as a function of total arrival quantity of actual crops at a market place)), wherein the farm yields comprise variables to optimize ([0169]-[0170], [0174], the dataset of hybrid seed properties contains normalized yield values for each specific hybrid seed and an environmental classification that describes the relative maturity value associated with the normalized yield value, and the dataset of hybrid seed properties may include properties such as crop rotations, tillage, weather observations, soil composition); 
processing, by a farm size analyzer, a satellite image of the geographical region … determine boundaries and sizes of farm fields in the geographical region ([0071]-[0072], field data 106 received by the agricultural intelligence computer system 130 includes geographic coordinates and boundaries and imagery data from a satellite, [0193]-[0194], 1010, the agricultural intelligence computer system 130 receives data about the target fields where the grower is planning to plant the set of target hybrid seeds, including geo-location information for the target fields and dimension and size information for each of the target fields, and planted acreage data);
processing remote sensed data gathered from measuring how crops … indicating crop health and stage of growth in the farm fields determined from the satellite image;
determining farm yield relationships of the farm fields, wherein the farm yields for the farm fields in the farm yield relationships are determined from the crop health and growth stage and the sizes of the farm fields ([0175]-[0176], [0183], [0196]-[0197], figs. 7 & 10, at steps 720 and 725 the probability of success generation instructions 174 generate a dataset of success probability of achieving a successful yield relative to average yields of other hybrid seeds with based upon the dataset of hybrid seed properties with respect to the geo-locations associated with the target fields and predictor variables including the normalized yield values, relative maturity values (i.e. growth stage), crop rotations, tillage, weather observations, soil composition (i.e. health), and at step 1020, the seed normalization instructions 172 generate a representative yield value for each hybrid seed in the subset of the hybrid seeds representing “the target success yield group generated at step 725” having a probability of success value greater than the target probability filtering threshold based on yield values from the historical agricultural data (i.e. determined from size) for each of the hybrid seeds, [0193]-[0194], 1010, the agricultural intelligence computer system 130 receives historical agricultural data about the target fields where the grower is planning to plant the set of target hybrid seeds, including geo-location information for the target fields and dimension and size information for each of the target fields, and planted acreage data (i.e. determined from size), [0161]-[0162], [0169], hybrid seed data for the target fields received by the agricultural intelligence 130 system includes yield values, harvest time information, and relative maturity (i.e. growth stage), and field data comprises geo-location information, historical weather index data, observed soil properties, observed soil moisture and water levels (i.e. health), [0071]-[0072], [0075], [0077], [0096], [0113], field data 106 for a target field received by the agricultural intelligence 130 system includes crop rotation, tillage, soil moisture, yield, geographic coordinates of the field, boundaries of the field (i.e. based on sizes), imagery data of the field from a satellite (i.e. the field from the satellite image), determined from the satellite image, and field data 106 is sensor data received from remote sensors (i.e. processing sensed data from measuring conditions in the geographical region)); 
generating comparative farm yield constraints comprising the farm yield relationships of the farm yields for different pairs of farms ([0183], [0196], at step 725 the yield classification generates a target success yield group, including a subset of the hybrid seeds having high probability to produce a yield that is significantly higher than the average yield for other hybrid seeds within the same relative maturity classification for the target fields and assigning specific success probability threshold for the hybrid seeds); 
solving a constraint optimization problem based on the total arrival quantity constraint and comparative farm yield constraints to calculate the farm yields of the farm fields ([0183], at step 725 the yield classification 176 generates a target success yield group made up of a subset of the hybrid seeds that have been identified as having a high probability to produce a yield higher than the average yield for other hybrid seeds within the same relative maturity classification for the target fields based on hybrid seeds that have probability of success values that are above a specific success probability threshold, [0196]-[0197], [0200], [0205], [0213], after filtering hybrid seeds based on probability of success value being greater than or equal to a target probability filtering threshold, at 1030, the optimization classification 186 generates a dataset of target hybrid seeds for planting on the target fields to determine the optimal yield output for the desired level of risks); and 
storing in a storage the farm yields for the farm fields ([0088], model data, including calculated output values and predicted events on the fields, are stored in data repository 160, [0089], hybrid seed classification subsystem 170, comprising hybrid seed normalization 172, probability of success generation 174, yield classification 176, hybrid seed filtering 182, risk generation instructions 184, and optimization classification 186, are one or more files or projects stored in a mass storage device in the agricultural intelligence computer system 130, [0141], the agricultural intelligence computer system 130 receives a set of hybrid seeds generated as part of a target success yield group including agricultural data specifying the yield value, etc., [0186]-[0187], [0216]-[0217], at step 730 & 1035, the presentation layer 134 of the agricultural intelligence computer system 130 displays the dataset of target hybrid seeds including the representative yield values and risk values for each target hybrid seed and communicates the dataset of target hybrid seeds to other subsystems for further processing) to provide predicted farm yields based on which farms have been harvested up to a point in time and real time marketplace crop arrivals ([0097], the system combines historical data about the grower's fields to compare, and the combinations and comparisons may be performed in real time (i.e. based on real time marketplace crop arrivals), [0159]-[0162], [0166], fig. 7, at step 705, the agricultural intelligence computer system 130 receives agricultural data records from one or more fields for different hybrid seeds, including historical yield of harvests for each of the corn hybrids on each of the observed fields (i.e. real time farms have been harvested up to a point and marketplace crop arrivals)).
While Bull discloses processing, by a farm size analyzer, a satellite image of the geographical region … determine boundaries and sizes of farm fields in the geographical region (as above), Bull does not expressly disclose the following remaining features, which however, are taught by Garg.
Garg teaches processing, by a farm size analyzer, a satellite image of the geographical region to determine boundaries and sizes of farm fields in the geographical region ([0021]-[0024], Farm Location, the system can then determine the location of the farm associated with the loan application by querying for the geospatial location and/or a geospatial boundary of the farm based on the parcel identifier (or other farm identifier) contained in the loan application, the land database returns to the system geospatial latitude and longitude coordinates of a geospatial reference point of the farm and a size of the farm (e.g., in acres, hectares), wherein in the absence of an absolute boundary of the farm, the system can: extract an approximate geospatial location of the farm from the loan application; retrieve a satellite image of the approximate geospatial location; identify discrete agricultural “blocks” in the satellite image; identify a particular block in the satellite image that coincides with the approximate geospatial location of the farm; and then interpret the boundary of this particular block as the boundary of the farm, and the system can implement any method to determine the location of the farm and the size of the farm, [0025]-[0030], in Block S120, the method accessing a first satellite image recorded near the first time representing a geographic region in which the first farm is located, and the system can detect and extract various features from the satellite image in Block S122 and leverage these features to determine the type of a crop and to estimate the total area of the crop planted on the farm in Block S130 and S132, thereby enabling the system to derive immediate agricultural metrics from this singular satellite image of the farm).
Further, while Bull discloses storing in a storage the farm yields for the farm fields to provide predicted farm yields based on which farms have been harvested up to a point in time and real time marketplace crop arrivals (as above), the following features are also taught by Garg.
Garg teaches the farm yields for the farm fields to provide predicted farm yields based on which farms have been harvested up to a point in time and real time marketplace crop arrivals ([0025], [0030], [0044], in Block S120, the method accessing a first satellite image recorded near the first time (i.e. real time), in Block S122 the method detects and extracts various features from the satellite image, and Block S134 estimate a first yield per unit land area of the first crop present on the first farm and predict a final yield per unit land area planted (or a final yield) of the particular crop at the farm based on features detected in the region of interest in Block S122 to derive immediate (i.e. real time) agricultural metrics relevant to the loan application from this singular satellite image of the farm, [0083], [0087], in Block S140, the system compiles the foregoing data extracted from one or more satellite images into a loan risk score, and the system returns  the loan risk score at a first time (i.e. real time), [0052], in one implementation, the system can refine the crop yield prediction for the farm based on onroad and offroad distances between the farm and the local market, and the system calculates a transport-related yield correction coefficient that is inversely proportional to the onroad and offroad distances between the farm and the local market (i.e., that decreases yield with increasing onroad and offroad distances to market) (i.e. market place arrivals), [0110], the system can additionally or alternatively: detect that a crop has been harvested on the farm, such as based on a difference between features detected in a region of interest—corresponding to the farm—in a preceding satellite image and features detected in a comparable region of interest in a current satellite image; and then serve a prompt to the lender to contact the farmer, as described above, in Block S160).
Bull and Garg are analogous fields of invention because both address the problem of determining an estimated crop yield for an agricultural field. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Bull the ability to process satellite images of a geographical region to determine geographically to determine farm boundaries and size, as in Garg, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of processing satellite images of a geographical region to determine geographically to determine farm boundaries and size, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Bull with the aforementioned teachings of Garg in order to produce the added benefit of reducing costs, increase yield, or otherwise reduce crop risk. [0093].
Further, while Bull discloses all of the above, including processing remote sensed data gathered from measuring how crops … indicating crop health and stage of growth in the farm fields determined from the satellite image (as above), Bull does not expressly disclose the following remaining features, which however, are taught by Hutchins.
Hutchins teaches processing remote sensed data gathered from measuring how crops reflect light at specific frequencies (cl. 6, ln. 38-61, digital imaging technology allows the digital image to be taken of each individual spectrum by using a filter designed to allow the desired frequency of light to pass through the filter and be recorded, and the various recorded spectra is combined and/or manipulated) indicating crop health and stage of growth in the farm fields determined from the satellite image (cl. 3, ln. 51-61, as a satellite 100 or other elevated device passes over a farmer's field 102, an imaging device 104 (e.g. a set of digital cameras or CCD linear arrays) records a multi-spectral digital image of the farmer's field 102 that is represented as a matrix of pixels that correspond to an area having a predetermined size, such as one meter by one meter area of the field 102, and the multi-spectral image of the farmer's field is then processed in accordance with the current invention to yield a chlorophyll-based health map that the farmer may use to assess the health of the crops, and cl. 13, ln. 18-24, a measurement such as the Leaf Area Index ("LAI") may be incorporated with the preferred embodiment, wherein LAI is the ratio of the leaf area to the total area (soil area)).
Bull, Garg, and Hutchins are analogous fields of invention because each addresses the problem of determining growth performance metrics of crops in an agricultural field. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Bull the ability to process remote sensed data gathered in the geographical region indicating crop health and stage of growth in the farm fields determined from the satellite image, as in Hutchins, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of processing remote sensed data gathered in the geographical region indicating crop health and stage of growth in the farm fields determined from the satellite image, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Bull with the aforementioned teachings of Hutchins in order to produce the added benefit of improving the efficiency of environmental site analysis and lowering planning and remediation costs. cl. 15, ln. 7-19.
Regarding claim 2, the combined teachings of Bull, Garg, and Hutchins teach the computer program product of claim 1 (as above). Further, Bull discloses the computer program product of claim 1 (as above), wherein the total arrival quantity constraint comprises a function of a difference of the reported arrival of crops at the marketplace and the estimated arrival to the marketplace less than a pre-determined yield differential ([0167]-[0170], [0197]-[0198], fig. 7, 10, at step 715, and step 1020, or one or more target fields, the hybrid seed normalization generates a representative yield value (i.e. estimated arrival) and an environmental classification for each of the specific hybrid seeds utilizing the historical agricultural data for the grower's field (i.e. reported arrival), wherein the field-specific representation of yield uses the difference in yield between the grower's field and the average of other fields in the same region planting the same hybrid seeds, e.g., if the grower's field produces a yield that is 80% of similar fields growing the same hybrid within the region, the representative yield may be multiplied by 0.8 to produce a field-specific representative yield (i.e. a function of the difference less than a predetermined yield differential), [0175], [0183], at step 720 the probability of success generation instructions 174 generate a dataset of success probability scores for each of the hybrid seeds of achieving a successful yield relative to average yields of other hybrid seeds with the same relative maturity based upon the normalized yield value, and the yield classification instructions 176 generate a target success yield group of a subset of the hybrid seeds that have been identified as having a high probability to produce a yield that is significantly higher than the average yield for other hybrid seeds within the same relative maturity classification (i.e. less than a predetermined yield differential) for the target fields when the probability of success values that are above a specific success probability threshold, [0177]-[0178], the normalized yield values for hybrid seeds within a classified relative maturity have the same relative maturity, wherein determining which hybrid seeds have a significant normalized yield above the mean value 905 may be if the value is exceeded by the difference between two means, then the two means are said to be distinct (i.e. less than a predetermined yield differential), e.g., range 910 represents a range of yield values that are considered within the least significant difference value, and therefore are not significantly distinct, and the mean value 905, range 910 and threshold 915 are used to calculating probability of success scores between 0 and 1).
Regarding claim 3, the combined teachings of Bull, Garg, and Hutchins teach the computer program product of claim 1 (as above). Further, Bull discloses wherein the operations further comprise: for each farm field of the farm fields and for each marketplace of a plurality of marketplaces, determining a delivery probability of the farm field delivering at least one crop to the marketplace, wherein the estimated arrival at the marketplace comprises a sum of, for each farm field delivering to the marketplace, a farm yield times the delivery probability for the farm field to deliver to the marketplace  ([0167]-[0170], [0197]-[0198], fig. 7, 10, at step 715, and step 1020, or one or more target fields, the hybrid seed normalization generates a representative yield value and an environmental classification for each of the specific hybrid seeds utilizing the historical agricultural data for the grower's field, wherein the field-specific representation of yield uses the difference in yield between the grower's field and the average of other fields in the same region planting the same hybrid seeds, e.g., if the grower's field produces a yield that is 80% of similar fields growing the same hybrid within the region, the representative yield may be multiplied by 0.8 to produce a field-specific representative yield).
Regarding claim 5, the combined teachings of Bull, Garg, and Hutchins teach the computer program product of claim 1 (as above). Further, Bull discloses wherein the total arrival quantity constraint is calculated for each marketplace and each crop type ([0183], [0196], at step 725 the yield classification generates a target success yield group, including a subset of the hybrid seeds having high probability to produce a yield that is significantly higher than the average yield for other hybrid seeds within the same relative maturity classification for each of the target fields and assigning specific success probability threshold for each of the hybrid seeds), wherein the reported arrival of crops at a marketplace and the estimated arrival to the marketplace are determined for each crop type ([0159]-[0162], [0166], fig. 7, at step 705, the agricultural intelligence computer system 130 receives agricultural data records from one or more fields for each different hybrid seeds, including historical yield values of harvests for each of the corn hybrids on each of the observed fields (i.e. total arrival quantity), wherein the agricultural data records may include historical crop seed data and field specific data from sets of fields designated as target fields for planting newly selected crops and  sets of fields owned and operated by a grower for use by other growers, [0167]-[0170], [0197]-[0198], fig. 7, 10, at step 715, and step 1020, or one or more target fields, the hybrid seed normalization generates a representative yield value and an environmental classification for each of the specific hybrid seeds, wherein the representative yield value is an expected yield value for a specific hybrid seed if planted in the field (i.e. an estimated arrival of farm yields) based on the historical yield values and other agricultural data observed from past harvests).
Regarding claim 6, the combined teachings of Bull, Garg, and Hutchins teach the computer program product of claim 1 (as above). Further, Bull discloses wherein a relationship for each comparative farm yield constraint is expressed as a comparison operator between the farm fields or a differential of estimated yields between a pair of farm fields ([0183], [0196], at step 725 the yield classification generates a target success yield group, including a subset of the hybrid seeds having high probability to produce a yield that is significantly higher than the average yield for other hybrid seeds within the same relative maturity classification for each of the target fields and assigning specific success probability threshold for each of the hybrid seeds).
Regarding claim 7, the combined teachings of Bull, Garg, and Hutchins teach the computer program product of claim 1 (as above). Further, Bull discloses wherein the operations further comprise: for each of the farm fields, determining, from the remote sensed data, crop growth stage ([0161]-[0162], [0169], hybrid seed data received by the agricultural intelligence system 130 includes yield values, harvest time information, and relative maturity, [0071]-[0072], [0075], [0077], [0096], [0110], [0113], field data 106 received by the agricultural intelligence system 130 includes image data from a satellite, and field data 106 is sensor data received from remote sensors); 
for each farm field, determining farm fields within a predetermined distance growing similar crops ([0161]-[0163], the agricultural intelligence computer system 130 receives agricultural data records from one or more fields for multiple different hybrid seeds, including include field specific data related to the fields where the crop seed data was observed, including fields within specific regions and sub-regions may have an assigned relative maturity for the growing season that is based on the climate associated with the specific geo-location and the amount of growing degree days (GDDs) available during the growing season, wherein sub-regions may include areas based on county, city, or town boundaries classified with relative maturity/GGDs of 110, 115, and 120 days in the different regions); and 
for each pair of the determined farm fields within the predetermined distance growing the similar crops, determining a farm yield relationship for the pair of farm yields based on the sizes and growth stages for the pair of farm fields ([0175]-[0176], [0196], fig. 7, at step 720 the probability of success generation instructions 174 generate a dataset of success probability of achieving a successful yield relative to average yields of other hybrid seeds with based upon the dataset of hybrid seed properties with respect to the geo-locations associated with the target fields and predictor variables including the normalized yield values, relative maturity values, crop rotations, tillage, weather observations, soil composition, [0161]-[0162], [0169], field specific data including hybrid seed data from agricultural data records received by the agricultural intelligence system 130 includes yield values, harvest time information, and relative maturity, and field data comprising geo-location information, historical weather index data, observed soil properties, observed soil moisture and water levels, [0071]-[0072], [0075], [0077], [0096], [0113], field data 106 provided to the agricultural intelligence system 130 includes geographic coordinates and boundaries, crop rotation, tillage, soil moisture, yield, image data, and field data 106 is sensor data received from remote sensors), wherein a comparative farm yield constraint is generated for each determined farm yield relationship to specify a relationship in the farm yield relationship for the farm yields ([0183], [0196], at step 725 the yield classification generates a target success yield group, including a subset of the hybrid seeds having high probability to produce a yield that is significantly higher than the average yield for other hybrid seeds within the same relative maturity classification for the target fields and assigning specific success probability threshold for the hybrid seeds).
Regarding claim 8, the combined teachings of Bull, Garg, and Hutchins teach the computer program product of claim 1 (as above). Further, Bull discloses wherein the operations further comprise: determining relationships of region aggregate yields for regions, wherein the relationships are determined based on at least one of historical region level data, ground level water condition in the region, canal facilities in the region, soil conditions in the region, and weather conditions in the regions ([0172], [0198], calculating normalized yield values may be based on other agricultural properties from the agricultural data records such as same year or same region/field, and the representative yield value may be computed as a weighted average, including using the difference in yield between the grower's field and the average of other fields in the same region planting the same hybrid may to compute a field-specific representation of yield, [0161]-[0163], the agricultural intelligence computer system 130 receives agricultural data records from one or more fields for multiple different hybrid seeds, including include field specific data related to the fields where the crop seed data was observed, including fields within specific regions and sub-regions that have an assigned relative maturity for the growing season that is based on the climate associated with the specific geo-location and the amount of growing degree days (GDDs) available during the growing season, wherein sub-regions may include areas based on county, city, or town boundaries classified with relative maturity/GGDs of 110, 115, and 120 days in the different regions, [0175]-[0176], [0196], fig. 7, the dataset of hybrid seed properties with respect to the geo-locations associated with the target fields and predictor variables yields of other hybrid seeds with the same relative maturity, relative maturity values, crop rotations, tillage, weather observations, soil composition); and generating region yield constraints that indicate relationships of pairs of region aggregate yields of farm fields in a region ([0167]-[0170], [0197]-[0198], fig. 7, 10, at step 715, and step 1020, from the geo-location information for one or more target fields, the hybrid seed normalization generates a representative yield value and an environmental classification for each of the specific hybrid seed, wherein the representative yield value is an expected yield value for a specific hybrid seed if planted in the field based on the historical yield values and relative maturity levels of other  [0175]-[0176], [0196], fig. 7, at step 720 the probability of success generation instructions 174 generate a dataset of success probability of achieving a successful yield relative to average yields of other hybrid seeds with based upon the dataset of hybrid seed properties with respect to the geo-locations associated with the target fields and predictor variables including the normalized yield values, relative maturity values, crop rotations, tillage, weather observations, soil composition), wherein each region aggregate yield in a constraint is calculated as a sum of the farm yields of the farm fields in the region ([0183], [0196], at step 725 the yield classification generates a target success yield group, including a subset of the hybrid seeds having high probability to produce a yield that is significantly higher than the average yield (i.e. calculated as a sum – average is calculated based on the sum) for other hybrid seeds within the same relative maturity classification for the target fields and assigning specific success probability threshold for the hybrid seeds); wherein the solving the constraint optimization problem for the farm yields to optimize is based on the total arrival quantity constraint for marketplaces, the comparative farm yield constraints, and the region yield constraints to calculate the farm yields of the farm fields ([0183], at step 725 the yield classification 176 generates a target success yield group made up of a subset of the hybrid seeds that have been identified as having a high probability to produce a yield higher than the average yield for other hybrid seeds within the same relative maturity classification for the target fields based on hybrid seeds that have probability of success values that are above a specific success probability threshold, [0196], [0205], [0213], after filtering hybrid seeds based on probability of success value being greater than or equal to a target probability filtering threshold, at 1030, the optimization classification 186 generates a dataset of target hybrid seeds for planting on the target fields to determine the optimal yield output for the desired level of risks).
Regarding claim 9, Bull discloses a computer program product for determining farm yields of farm fields in a geographical region that deliver crops to marketplaces in the geographical region, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith that are executed by a processor to cause operations, the operations comprising ([0088]-[0091], [0147]-[0158]): 
processing, by a farm size analyzer, a satellite image of the geographical region … determine boundaries and sizes of farm fields in the geographical region ([0071]-[0072], field data 106 received by the agricultural intelligence computer system 130 includes geographic coordinates and boundaries and imagery data from a satellite, [0193]-[0194], 1010, the agricultural intelligence computer system 130 receives data about the target fields where the grower is planning to plant the set of target hybrid seeds, including geo-location information for the target fields and dimension and size information for each of the target fields, and planted acreage data); 
processing remote sensed data gathered from measuring how crops … indicating crop health and stage of growth in the farm fields determined from the satellite image ([0175]-[0176], [0196], fig. 7, at step 720 the probability of success generation instructions 174 generate a dataset of success probability of achieving a successful yield relative to average yields of other hybrid seeds with based upon the dataset of hybrid seed properties (i.e. processing sensed data from measuring conditions in the geographical region) with respect to the geo-locations associated with the target fields and predictor variables including the normalized yield values, relative maturity values (i.e. growth stage), crop rotations, tillage, weather observations, soil composition (i.e. health),  [0071]-[0072], [0075], [0077], [0096], [0113], field data 106 for a field received by the agricultural intelligence 130 system includes crop rotation, tillage, soil moisture, yield, geographic coordinates of the field, boundaries of the field, imagery data of the field from a satellite (i.e. the field determined from the satellite image), and field data 106 is sensor data received from remote sensors (i.e. processing sensed data from measuring conditions in the geographical region));
generating a crop total arrival quantity to all marketplaces constraint comprising a relationship of a reported arrival of crops to the marketplaces and estimated arrivals to the marketplaces from the farm fields, wherein the estimated arrivals to the marketplaces are calculated as a sum of estimated arrivals to a marketplace for each the marketplaces  ([0159]-[0162], [0166], fig. 7, at step 705, the agricultural intelligence computer system 130 receives agricultural data records from one or more fields for different hybrid seeds, including historical yield values of harvests for each of the corn hybrids on each of the observed fields (i.e. total arrival quantity), wherein the agricultural data records may include historical crop seed data and field specific data from sets of fields designated as target fields for planting newly selected crops and  sets of fields owned and operated by a grower for use by other growers, [0167]-[0170], [0197]-[0198], fig. 7, 10, at step 715, and step 1020, or one or more target fields, the hybrid seed normalization generates a representative yield value and an environmental classification for each of the specific hybrid seeds, wherein the representative yield value is an expected yield value for a specific hybrid seed if planted in the field (i.e. an estimated arrival of farm yields) based on the historical yield values and other agricultural data observed from past harvests), wherein the sum of estimated arrivals to a marketplace is a sum of, for each farm field, a farm yield times a delivery probability the farm field delivers crops to the marketplace ([0167]-[0170], [0197]-[0198], fig. 7, 10, at step 715, and step 1020, or one or more target fields, the hybrid seed normalization generates a representative yield value and an environmental classification for each of the specific hybrid seeds utilizing the historical agricultural data for the grower's field, wherein the field-specific representation of yield uses the difference in yield between the grower's field and the average of other fields in the same region planting the same hybrid seeds, e.g., if the grower's field produces a yield that is 80% of similar fields growing the same hybrid within the region, the representative yield may be multiplied by 0.8 to produce a field-specific representative yield), wherein farm yields for the farm fields are determined from the crop health and growth stage and the sizes of the farm fields  ([0175]-[0176], [0196], fig. 7, at step 720 the probability of success generation instructions 174 generate a dataset of success probability of achieving a successful yield relative to average yields of other hybrid seeds with based upon the dataset of hybrid seed properties with respect to the geo-locations associated with the target fields and predictor variables including the normalized yield values, relative maturity values (i.e. growth stage), crop rotations, tillage, weather observations, soil composition (i.e. health)); 
solving a constraint optimization problem based on the crop total arrival quantity to all marketplaces constraints ([0183], at step 725 the yield classification 176 generates a target success yield group made up of a subset of the hybrid seeds that have been identified as having a high probability to produce a yield higher than the average yield for other hybrid seeds within the same relative maturity classification for the target fields based on hybrid seeds that have probability of success values that are above a specific success probability threshold, [0196], [0205], [0213], after filtering hybrid seeds based on probability of success value being greater than or equal to a target probability filtering threshold, at 1030, the optimization classification 186 generates a dataset of target hybrid seeds for planting on the target fields to determine the optimal yield output for the desired level of risks); and 
storing in a storage the farm yields for the farm fields ([0088], model data, including calculated output values and predicted events on the fields, are stored in data repository 160, [0089], hybrid seed classification subsystem 170, comprising hybrid seed normalization 172, probability of success generation 174, yield classification 176, hybrid seed filtering 182, risk generation instructions 184, and optimization classification 186, are one or more files or projects stored in a mass storage device in the agricultural intelligence computer system 130, [0141], the agricultural intelligence computer system 130 receives a set of hybrid seeds generated as part of a target success yield group including agricultural data specifying the yield value, etc., [0186]-[0187], [0216]-[0217], at step 730 & 1035, the presentation layer 134 of the agricultural intelligence computer system 130 displays the dataset of target hybrid seeds including the representative yield values and risk values for each target hybrid seed and communicates the dataset of target hybrid seeds to other subsystems for further processing).
While Bull discloses processing, by a farm size analyzer, a satellite image of the geographical region … determine boundaries and sizes of farm fields in the geographical region (as above), Bull does not expressly disclose the following remaining features, which however, are taught by Garg.
Garg teaches processing, by a farm size analyzer, a satellite image of the geographical region to determine boundaries and sizes of farm fields in the geographical region ([0021]-[0024], Farm Location, the system can then determine the location of the farm associated with the loan application by querying for the geospatial location and/or a geospatial boundary of the farm based on the parcel identifier (or other farm identifier) contained in the loan application, the land database returns to the system geospatial latitude and longitude coordinates of a geospatial reference point of the farm and a size of the farm (e.g., in acres, hectares), wherein in the absence of an absolute boundary of the farm, the system can: extract an approximate geospatial location of the farm from the loan application; retrieve a satellite image of the approximate geospatial location; identify discrete agricultural “blocks” in the satellite image; identify a particular block in the satellite image that coincides with the approximate geospatial location of the farm; and then interpret the boundary of this particular block as the boundary of the farm, and the system can implement any method to determine the location of the farm and the size of the farm, [0025]-[0030], in Block S120, the method accessing a first satellite image recorded near the first time representing a geographic region in which the first farm is located, and the system can detect and extract various features from the satellite image in Block S122 and leverage these features to determine the type of a crop and to estimate the total area of the crop planted on the farm in Block S130 and S132, thereby enabling the system to derive immediate agricultural metrics from this singular satellite image of the farm).
Bull and Garg are analogous fields of invention because both address the problem of determining an estimated crop yield for an agricultural field. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Bull the ability to process satellite images of a geographical region to determine geographically to determine farm boundaries and size and process remote sensed data gathered in the geographical region indicating crop health and stage of growth in the farm fields determined from the satellite image, as in Garg, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of processing satellite images of a geographical region to determine geographically to determine farm boundaries and size and processing remote sensed data gathered in the geographical region indicating crop health and stage of growth in the farm fields determined from the satellite image, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Bull with the aforementioned teachings of Garg in order to produce the added benefit of reducing costs, increase yield, or otherwise reduce crop risk. [0093].
Further, while Bull discloses all of the above, including processing remote sensed data gathered from measuring how crops … indicating crop health and stage of growth in the farm fields determined from the satellite image (as above), Bull does not expressly disclose the following remaining features, which however, are taught by Hutchins.
Hutchins teaches processing remote sensed data gathered from measuring how crops reflect light at specific frequencies (cl. 6, ln. 38-61, digital imaging technology allows the digital image to be taken of each individual spectrum by using a filter designed to allow the desired frequency of light to pass through the filter and be recorded, and the various recorded spectra is combined and/or manipulated) indicating crop health and stage of growth in the farm fields determined from the satellite image (cl. 3, ln. 51-61, as a satellite 100 or other elevated device passes over a farmer's field 102, an imaging device 104 (e.g. a set of digital cameras or CCD linear arrays) records a multi-spectral digital image of the farmer's field 102 that is represented as a matrix of pixels that correspond to an area having a predetermined size, such as one meter by one meter area of the field 102, and the multi-spectral image of the farmer's field is then processed in accordance with the current invention to yield a chlorophyll-based health map that the farmer may use to assess the health of the crops, and cl. 13, ln. 18-24, a measurement such as the Leaf Area Index ("LAI") may be incorporated with the preferred embodiment, wherein LAI is the ratio of the leaf area to the total area (soil area)).
Bull, Garg, and Hutchins are analogous fields of invention because each addresses the problem of determining growth performance metrics of crops in an agricultural field. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Bull the ability to process remote sensed data gathered in the geographical region indicating crop health and stage of growth in the farm fields determined from the satellite image, as in Hutchins, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of processing remote sensed data gathered in the geographical region indicating crop health and stage of growth in the farm fields determined from the satellite image, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Bull with the aforementioned teachings of Hutchins in order to produce the added benefit of improving the efficiency of environmental site analysis and lowering planning and remediation costs. cl. 15, ln. 7-19.
Regarding claim 10, the combined teachings of Bull, Garg, and Hutchins teach the computer program product of claim 9 (as above). Further, Bull discloses wherein the relationship of the reported arrival of crops to the marketplaces and the estimated arrivals to the marketplaces from the farm fields comprises an estimated differential of an absolute value of a difference of the reported arrival of crops to the marketplaces and the estimated arrivals to the marketplaces from the farm fields  ([0167]-[0170], [0197]-[0198], fig. 7, 10, at step 715, and step 1020, or one or more target fields, the hybrid seed normalization generates a representative yield value (i.e. estimated arrival) and an environmental classification for each of the specific hybrid seeds utilizing the historical agricultural data for the grower's field (i.e. reported arrival), wherein the field-specific representation of yield uses the difference in yield between the grower's field and the average of other fields in the same region planting the same hybrid seeds, e.g., if the grower's field produces a yield that is 80% of similar fields growing the same hybrid within the region, the representative yield may be multiplied by 0.8 to produce a field-specific representative yield (i.e. a function of the difference less than a predetermined yield differential), [0175], [0183], at step 720 the probability of success generation instructions 174 generate a dataset of success probability scores for each of the hybrid seeds of achieving a successful yield relative to average yields of other hybrid seeds with the same relative maturity based upon the normalized yield value, and the yield classification instructions 176 generate a target success yield group of a subset of the hybrid seeds that have been identified as having a high probability to produce a yield that is significantly higher than the average yield for other hybrid seeds within the same relative maturity classification (i.e. less than a predetermined yield differential) for the target fields when the probability of success values that are above a specific success probability threshold, [0177]-[0178], the normalized yield values for hybrid seeds within a classified relative maturity have the same relative maturity, wherein determining which hybrid seeds have a significant normalized yield above the mean value 905 may be if the value is exceeded by the difference between two means, then the two means are said to be distinct (i.e. less than a predetermined yield differential), e.g., range 910 represents a range of yield values that are considered within the least significant difference value, and therefore are not significantly distinct, and the mean value 905, range 910 and threshold 915 are used to calculating probability of success scores between 0 and 1).
Regarding claim 11, the combined teachings of Bull, Garg, and Hutchins teach the computer program product of claim 9 (as above). Further, Bull discloses wherein the sum of estimated arrivals to a marketplace for each marketplace is multiplied by an arrival weight for the marketplace indicating an estimated percentage of crops that arrives at the marketplace from the farm fields ([0167]-[0170], [0197]-[0198], fig. 7, 10, at step 715, and step 1020, or one or more target fields, the hybrid seed normalization generates a representative yield value and an environmental classification for each of the specific hybrid seeds utilizing the historical agricultural data for the grower's field, wherein the field-specific representation of yield uses the difference in yield between the grower's field and the average of other fields in the same region planting the same hybrid seeds, e.g., if the grower's field produces a yield that is 80% of similar fields growing the same hybrid within the region, the representative yield may be multiplied by 0.8 to produce a field-specific representative yield).
Regarding claim 12, the combined teachings of Bull, Garg, and Hutchins teach the computer program product of claim 9 (as above). Further, Bull discloses wherein an instance of the crop total arrival quantity to all marketplaces constraint is generated for each crop type from the farm fields  ([0183], [0196], at step 725 the yield classification generates a target success yield group, including a subset of the hybrid seeds having high probability to produce a yield that is significantly higher than the average yield for other hybrid seeds within the same relative maturity classification for each of the target fields and assigning specific success probability threshold for each of the hybrid seeds).
Regarding claims 13-17, these claims are substantially similar to claims 1-3, 7, & 8, respectively, and are, therefore, rejected on the same basis as claims 1-3, 7, & 8. While claims 13-17 are directed toward a system comprising a processor and computer-readable storage medium having program instructions executed to perform operations, Bull discloses a system as claimed. [0088]-[0091], [0147]-[0158].
Regarding claims 18-20, these claims are substantially similar to claims 9-11, respectively, and are, therefore, rejected on the same basis as claims 9-11. While claims 18-20 are directed toward a system comprising a processor and computer-readable storage medium having program instructions executed to perform operations, Bull discloses a system as claimed. [0088]-[0091], [0147]-[0158].
Regarding claims 21-25, these claims are substantially similar to claims 1-3, 7, & 8, respectively, and are, therefore, rejected on the same basis as claims 1-3, 7, & 8. While claims 21-25 are directed toward a computer implemented method performed by a processor executing program code, Bull discloses a method as claimed. [0088]-[0091], [0147]-[0158].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bull, et al. (US 20200005401 A1), hereinafter Bull, in view of Garg, et al. (US 20180330435 A1), hereinafter Garg, and Hutchins (US 6366681 B1), hereinafter Hutchins, in further view of Rose, et al. (US 20200265527 A1), hereinafter Rose.
Regarding claim 4, the combined teachings of Bull, Garg, and Hutchins teach the computer program product of claim 1 (as above). Further, while Bull discloses all of the above, and wherein the operations further comprise: for each farm field of the farm fields and for each marketplace of a plurality of marketplaces, determining a delivery probability of the farm field delivering at least one crop to the marketplace; and for each marketplace, determining a marketplace arrival percentage comprising a percentage of crops that arrive at the marketplace from the farm fields delivering crops to the marketplace, wherein the estimated arrival at the marketplace comprises (the marketplace arrival percentage) times (a sum of, for each farm field delivering to the marketplace, the farm yield … the delivery probability for the farm field to the marketplace) ([0167]-[0170], [0197]-[0198], fig. 7, 10, at step 715, and step 1020, or one or more target fields, the hybrid seed normalization generates a representative yield value and an environmental classification for each of the specific hybrid seeds utilizing the historical agricultural data for the grower's field, wherein the field-specific representation of yield uses the difference in yield between the grower's field and the average of other fields in the same region planting the same hybrid seeds, e.g., if the grower's field produces a yield that is 80% of similar fields growing the same hybrid within the region, the representative yield may be multiplied by 0.8 to produce a field-specific representative yield, and [0175], [0183], at step 720 the probability of success generation instructions 174 generate a dataset of success probability scores for each of the hybrid seeds of achieving a successful yield relative to average yields based upon the normalized yield value, and the yield classification instructions 176 generate a target success yield group of a subset of the hybrid seeds that have been identified as having a high probability to produce a yield that is significantly higher than the average yield for other hybrid seeds within the same relative maturity classification for the target fields when the probability of success values that are above a specific success probability threshold), Bull does not expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Rose.
Rose teaches the estimated arrival at the marketplace comprises (the marketplace arrival percentage) times (a sum of, for each farm field delivering to the marketplace, the farm yield times the delivery probability for the farm field to the marketplace) ([0029]-[0031], Crop Performance Benchmark that a prescription product will provide is calculated by multiplying the Customer's Historical Average in bushels per acre and crop type by (1) the percentage that the Final County Yield is of the County Historical Average (the “Final County Performance”) and (2) a benchmark percentage, such as 80% or another specified percentage).
Bull and Rose are analogous fields of invention because both address the problem of determining an estimated crop yield for an agricultural field. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Bull the ability for the estimated arrival at the marketplace to comprise (the marketplace arrival percentage) times (a sum of, for each farm field delivering to the marketplace, the farm yield times the delivery probability for the farm field to the marketplace), as in Rose, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the estimated arrival at the marketplace comprising (the marketplace arrival percentage) times (a sum of, for each farm field delivering to the marketplace, the farm yield times the delivery probability for the farm field to the marketplace), as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Bull with the aforementioned teachings of Rose in order to produce the added benefit of measurably improving yield over production history by combining historic and present collected data and testing geographically sourced plant health. [0002].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623